767 So. 2d 542 (2000)
Melvin L. BORNE, Appellant,
v.
LAWNWOOD REGIONAL MEDICAL CENTER, INC.; Darshan Shah, M.D. and Southern Emergency Physicians, a Florida registered corporation; and Edward Spievack, M.D., P.A., Appellees.
No. 4D99-3595.
District Court of Appeal of Florida, Fourth District.
August 16, 2000.
Rehearing Denied October 6, 2000.
Nathaniel L. Barone, Jr., Coral Gables, for appellant.
Janis Brustares Keyser of Gay, Ramsey & Warren, P.A., West Palm Beach, for appellee Lawnwood Regional Medical Center, Inc.
*543 A. Scott Noecker and Michael R. Jackson of Grower, Ketcham, More, Rutherford, Noecker, Bronson, Siboni & Eide, P.A., Orlando, for appellees Darshan Shah and Southern Emergency Physicians.
PER CURIAM.
In this medical malpractice action, the trial court determined that Appellant's expert was not qualified under section 766.102(6)(a)(b), Florida Statutes, to render an opinion as to the standard of care of emergency room physicians. See Franklin v. Public Health Trust of Dade County, 759 So. 2d 703 (Fla. 3d DCA 2000)(physician lacking recent professional emergency care experience was not qualified to provide expert medical testimony under section 766.102(6)(a)(b), Florida Statutes). Appellant has failed to produce additional expert medical evidence in support of his claim and in contradiction of Defendants' expert witness, nor has he indicated an ability to secure such evidence. The final summary judgment is, therefore, affirmed. See Sims v. Helms, 345 So. 2d 721 (Fla.1977); Reynolds v. Burt, 359 So. 2d 50 (Fla. 1st DCA 1978).
STONE, KLEIN, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.